Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, and 14-16 have been amended.
IDS filed on 05/11/2022 has been entered and considered.
Claims 1-16 remained pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. (Emphasis Added), in light of currently amended limitations of “generating a first command for instructing an operating panel of the processing device to configure an operation screen to accept an instruction from a user to execute the first process” included in the respective independent claims 1, and 14-16 and the broadest reasonable interpretation as allowed by the MPEP, the generated first command for instructing the panel to configure said operation screen is read as an instructed or generated instruction to instruct the panel to display a specific feedback or response screen in a case ambiguity exists in the received initial voice instruction so as to accept via the display screen an instruction from a user to execute said first process. Per the MPEP,  functional limitations such as further “displaying……an operation screen for instructing a process to be executed, and receiving an instruction” is not a positive limitation but only requires the ability to so perform the function. It does not constitute a limitation in any patentable sense, said limitations has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Hutchison, 69 USPQ 138, and re Fuller, 1929 C.D. 172.

Response to Arguments/Remarks
Applicant remarks/arguments of pages 7-8 corresponding to the prior arts of Okamoto have been considered, however, they  are moot in light of the new ground of rejection . Please refer to the below rejection.

   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 14-16 rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Fukumoto et al (US 2019/0155551, A1), in view of Bang et al. (US 2016/0034253, A1).
     Regarding claim 1, Fukumoto teaches a voice-operated system (the voice system of at least Fig. 1 and para. 0071-0074 teaches a server 1006, and control device 1001 collectively serving as a controller for receiving user voice instructions and processes said instruction, controller as noted further in para. 0147  further configures to register as targeting devices display apparatus 1003 or printer 1004 as the targeted image processing device) comprising: a processing device (para. 0147, device 1003 or device 1004 as said processing device); and a controller that communicates with the processing device (device 1001 and server 1006 collectively forming in further para. 0071-0074 said controller that communicates further in at least para. 0093 with in a case processing device 1003);  the processing device including a first processor (device 1003 of at least para. 0093 acquiring screen data and screen instructions by means of at least a known first processor) to perform: 
displaying, on an operating panel, an operation screen for instructing a process to be executed by the processing device and receiving an instruction from a user (display apparatus 1003 of further para. 0093 further configure to display a first screen displaying photo A and configure to display a plurality of operation setting screens  on an operating panel for instructing a process to be executed by the processing device and the system as noted further in para. 0093 capable of receiving an instruction from a user via the display); and executing a process corresponding to a command received from the controller (para. 0093 further notes apparatus 1003 further performs an acquisition and display process corresponding to a command received from the controller); the controller including a second processor to perform: generating the command for the processing device based on an input voice (either controller 1006/1001 of para. 0074, 0084 and 0093 further understoodly including said  second processor to perform generating the acquisition, display and processing command for at least the processing device 1003 based on an input voice of 0071-0074);
transmitting the command to the processing device (controller 1001/1006 of further para. 0074, 0084 and 0093 further configured for transmitting commands to in a first case apparatus 1003), wherein the generating of the command includes when the voice instructs the processing device to execute a first process, generating a first command for instructing the operating panel to configure the operation screen to accept an instruction from the user to execute of the first process (a case exists in para. 0074, 0084 and 0093 where generating of the above commands includes a case where or when the voice instruction includes the performing of a first print process comprising a function other than a simple function, the system of further para. 0074, 0084 may further configure the display of para. 0093 to confirm a function other than by voice means, such as to accept via the operation screen a user instructed print setting instruction from the user to execute of said first process when said settings were not included in the voice instruction).
    However, Fukumoto is silent regarding specifically when said voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process.
      Bang teaches at least in the Abstract a processing device comprising a display operation panel and a processing means configured to execute a process based on at least a generated command corresponding to an input audio transmitted from a controller for instructing execution of the process; Bang further teaches in at least para. 0020 the device at least displays on the operating panel, an operation screen for receiving an instruction for executing at least one page application process from a user and to receive from the controller user provided audio command including a first generated command and a second generated command wherein the second command corresponds to a second part of the audio command to instruct the processing device to execute a second process which the controller obviously generates for instructing execution of said second process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto in view of Bang to include when said voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process, as discussed above, as Fukumoto in view of Bang are in the same field of endeavor of processing voice commands from a user by a controller for generating commands instructions targeted to a processing device to perform at least an instruction process based on at least a display screen on the operation panel, Bang further complements Fukumoto in the sense that the voice command maybe a command comprising more than one command which may comprise the display of a plurality of screens or commands depicting transition screens commands included in the voice for obviously instructing the operating panel to display higher-level operation screen corresponding to the plurality of instruction keywords, which the system of Bang further generates said first command instructing the operating panel to configure the operation screen to transition to a transition screen which subsequently accepts an instruction from the user to execute of the first process, said transition or higher level screens understoodly allow for the execution in a case of a second part of the voice command from understoodly generated second command generated by said controller instructing said processing device to execute a second process, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F). 

    Regarding claim 2 (according to claim 1), Fukumoto further teaches wherein the controller further comprising a storage to store first data and second data, the first data associating an instruction keyword with an identification number of the operation screen corresponding to the instruction keyword (at least controller 1006 of further para. 0093 implied include a data storage storing obviously  first data depicting as implied in para. 0093 a configuration confirmation display screen for instructing based on an implied instruction keyword display of a print setting screen comprising obviously an identification number of said operation screen corresponding to the instruction keyword, and implied second data associating simple commands of para. 0094 and 0074 with specific or predetermined setting data corresponding to user instructed data); 
the second data associating a specific instruction keyword, among a plurality of the instruction keywords (a case further exists in para. 0074 and 0094 where second data understood as instructions comprising the simple instruction further understoodly associated with specific instruction keyword, among of understood plurality of the instruction keywords);
Amendment and ReplyAttorney Docket No. 1009683-001191Application No. 16/919,703 Page 3the generating of the command includes when the instruction keyword included in the voice is not included in the second data but is included in the first data, generating the first command by referring to the first data (a case exists as understood further in para. 0093 where second command may be generated when instruction keyword included in the voice is not included in the simple instruction indicative of said second data but is included in implied first data of para. 0093 after having been prompted, said system in that case understoodly may subsequently generating obviously said first command by referring to the first data); and when the instruction keyword included in the voice is included in the second data, generating the second command by referring to the second data (para. 0084).  

    Regarding claim 3 (according to claim 2), Fukumoto further teaches wherein when the instruction keyword included in the voice is included in neither the first data nor the second data, the controller prompts, on the operating panel, the user to instruct a process to be executed by the processing device (the prompted implied confirmed screen of further para. 0093 may obviously be displayed understoodly when said instruction keyword included in the voice is included in neither the first data nor the second data, the controller prompts, on the operating panel, the user to instruct a process to be executed by the processing device).

     Regarding claim 4 (according to claim 3), Fukumoto further implies wherein, when the one operation screen is selected on the operating panel, the controller stores, in association withAmendment and ReplyAttorney Docket No. 1009683-001191Application No. 16/919,703 Page 4one another, the instruction keyword included in the voice, the identification number of the one operation screen, and user information (at least para. 0093 teaches the selection and acquisition of a user accepted print setting screen in a case where certain relevant print settings were not included in the voice commands, by the controller which understoodly capably store, in association withAmendment and ReplyAttorney Docket No. 1009683-001191Application No. 16/919,703 Page 4one another, said instruction keyword included in the voice, the identification number of the one operation screen, and user information).

     Regarding claim 14, Fukumoto teaches a controller that communicates with a processing device (a voice system of at least Fig. 1 and para. 0071-0074 teaches a server 1006, and control device 1001 collectively serving as a controller for receiving user voice instructions and processes said instruction, controller as noted further in para. 0147  further configures to communicate and register targeting devices including display apparatus 1003 or printer 1004 as the targeted image processing device), 
the controller comprising a processor (either controller 1006/1001 of para. 0074, 0084 and 0093 further understoodly including at one known processor) to perform: 
generating a command for the processing device based on an input voice (para. 0074, 0084, and 0093 teaches a case of generating a plurality of generated commands in a case a print instruction by voice includes a process other than a simple function); and 
transmitting the command to the processing device (transmits further in para. 0074, 0084, and 0093 configuration commands to device 1003 to display on the operation panel certain screens to confirm certain data and to receive via the user accepted commands); 
wherein the generating of the command includes when the voice instructs the processing device to execute a first process, generating a first command for instructing an operating panel of the processing device to configure an operation screen to accept an instruction from a user to execute the first process (a case exists in para. 0074, 0084 and 0093 where generating of the above commands includes a case where or when the voice instruction includes the performing of a first print process comprising a function other than a simple function, the system of further para. 0074, 0084 may further configure the display of para. 0093 to confirm a function other than by voice means, such as to accept via the operation screen a user instructed print setting instruction from the user to execute of said first process when said settings were not included in the voice instruction).
    However, Fukumoto is silent regarding specifically and when the voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process.  
   Bang teaches at least in the Abstract a processing device comprising a display operation panel and a processing means configured to execute a process based on at least a generated command corresponding to an input audio transmitted from a controller for instructing execution of the process; Bang further teaches in at least para. 0020 the device at least displays on the operating panel, an operation screen for receiving an instruction for executing at least one page application process from a user and to receive from the controller user provided audio command including a first generated command and a second generated command wherein the second command corresponds to a second part of the audio command to instruct the processing device to execute a second process which the controller obviously generates for instructing execution of said second process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto in view of Bang to include when said voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process, as discussed above, as Fukumoto in view of Bang are in the same field of endeavor of processing voice commands from a user by a controller for generating commands instructions targeted to a processing device to perform at least an instruction process based on at least a display screen on the operation panel, Bang further complements Fukumoto in the sense that the voice command maybe a command comprising more than one command which may comprise the display of a plurality of screens or commands depicting transition screens commands included in the voice for obviously instructing the operating panel to display higher-level operation screen corresponding to the plurality of instruction keywords, which the system of Bang further generates said first command instructing the operating panel to configure the operation screen to transition to a transition screen which subsequently accepts an instruction from the user to execute of the first process, said transition or higher level screens understoodly allow for the execution in a case of a second part of the voice command from understoodly generated second command generated by said controller instructing said processing device to execute a second process, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F). 

     Regarding claim 15, Fukumoto teaches in at least para. 0179 a non-transitory computer-readable recording medium storingAmendment and ReplyAttorney Docket No. 1009683-001191Application No. 16/919,703 Page 6a control program to be executed by a computer that communicates with a processing device (the voice system of at least Fig. 1 and para. 0071-0074 teaches a case server 1006, and control device 1001 collectively comprising the computer for receiving user voice instructions and processes said instruction to communicate and register as noted further in para. 0147 apparatus 1003 or printer 1004 as targeting processing devices),
the control program causing the computer to execute: 
generating a command for the processing device based on an input voice (para. 0074, 0084, and 0093 teaches a case of generating a plurality of generated commands in a case a print instruction by voice includes a process other than a simple function); and 
transmitting the command to the processing device (transmits further in para. 0074, 0084, and 0093 configuration commands to device 1003 to display on the operation panel certain screens to confirm certain data and to receive via the user accepted commands); 

wherein the generating of the command includes when the voice instructs the processing device to execute a first process, generating a first command for instructing an operating panel of the processing device to configure an operation screen to accept an instruction from a user to execute the first process (a case exists in para. 0074, 0084 and 0093 where generating of the above commands includes a case where or when the voice instruction includes the performing of a first print process comprising a function other than a simple function, the system of further para. 0074, 0084 may further configure the display of para. 0093 to confirm a function other than by voice means, such as to accept via the operation screen a user instructed print setting instruction from the user to execute of said first process when said settings were not included in the voice instruction).
    However, Fukumoto is silent regarding specifically and when the voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process.  
   Bang teaches at least in the Abstract a processing device comprising a display operation panel and a processing means configured to execute a process based on at least a generated command corresponding to an input audio transmitted from a controller for instructing execution of the process; Bang further teaches in at least para. 0020 the device at least displays on the operating panel, an operation screen for receiving an instruction for executing at least one page application process from a user and to receive from the controller user provided audio command including a first generated command and a second generated command wherein the second command corresponds to a second part of the audio command to instruct the processing device to execute a second process which the controller obviously generates for instructing execution of said second process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto in view of Bang to include when said voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process, as discussed above, as Fukumoto in view of Bang are in the same field of endeavor of processing voice commands from a user by a controller for generating commands instructions targeted to a processing device to perform at least an instruction process based on at least a display screen on the operation panel, Bang further complements Fukumoto in the sense that the voice command maybe a command comprising more than one command which may comprise the display of a plurality of screens or commands depicting transition screens commands included in the voice for obviously instructing the operating panel to display higher-level operation screen corresponding to the plurality of instruction keywords, which the system of Bang further generates said first command instructing the operating panel to configure the operation screen to transition to a transition screen which subsequently accepts an instruction from the user to execute of the first process, said transition or higher level screens understoodly allow for the execution in a case of a second part of the voice command from understoodly generated second command generated by said controller instructing said processing device to execute a second process, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F). 

     Regarding claim 16, Fukumoto teaches a processing device comprising a processor (control voice system of at least Fig. 1 comprising a processing device 1001/1006 comprising said processor, which is further configured processing received voice commands from the user) to perform: 
receiving input of voice (voice control system of further para. 0084 and 0071-0074 may operate based on received user voices); 
displaying an operation screen on an operating panel (a case exists in at least para. 0093 where device 1006 generate commands to perform display instructions on at least device 1003 depicting at least a printing photo target and a plurality of implied operation setting screens); 
generating a command based on the input of voice (device 1001 and/or device 1006 of further para. 0074, 0084 and 0093 further configured for generating said command based on the input of voice);
and executing a process corresponding to the command (device 1001/1006 of further para. 0074, 0084 and 0093 executes in a case a simple print process and in a case may execute a process for configuring the display panel to present an operation screen to the user corresponding to said command for accepting further a command from the user);
wherein the generating of the command includes when the voice instructs the processing device to execute a first process, generating a first command for instructing the operating panel to configure the operation screen to accept an instruction from a user to execute the first process (a case exists in para. 0074, 0084 and 0093 where generating of the above commands includes a case where or when the voice instruction includes the performing of a first print process comprising a function other than a simple function, the system of further para. 0074, 0084 may further configure the display of para. 0093 to confirm a function other than by voice means, such as to accept via the operation screen a user instructed print setting instruction from the user to execute of said first process when said settings were not included in the voice instruction).
    However, Fukumoto is silent regarding specifically and when the voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process.  
   Bang teaches at least in the Abstract a processing device comprising a display operation panel and a processing means configured to execute a process based on at least a generated command corresponding to an input audio transmitted from a controller for instructing execution of the process; Bang further teaches in at least para. 0020 the device at least displays on the operating panel, an operation screen for receiving an instruction for executing at least one page application process from a user and to receive from the controller user provided audio command including a first generated command and a second generated command wherein the second command corresponds to a second part of the audio command to instruct the processing device to execute a second process which the controller obviously generates for instructing execution of said second process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto in view of Bang to include when said voice instructs the processing device to execute a second process, generating a second command for instructing execution of the second process, as discussed above, as Fukumoto in view of Bang are in the same field of endeavor of processing voice commands from a user by a controller for generating commands instructions targeted to a processing device to perform at least an instruction process based on at least a display screen on the operation panel, Bang further complements Fukumoto in the sense that the voice command maybe a command comprising more than one command which may comprise the display of a plurality of screens or commands depicting transition screens commands included in the voice for obviously instructing the operating panel to display higher-level operation screen corresponding to the plurality of instruction keywords, which the system of Bang further generates said first command instructing the operating panel to configure the operation screen to transition to a transition screen which subsequently accepts an instruction from the user to execute of the first process, said transition or higher level screens understoodly allow for the execution in a case of a second part of the voice command from understoodly generated second command generated by said controller instructing said processing device to execute a second process, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F). 

Claims 5-9 rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Fukumoto in view of Bang, and further in view of Nakajima et al. (US 20160142566, previously cited).

    Regarding claim 5 (according to claim 2), Fukumoto further teaches wherein the first data further associates the instruction keyword with information on a higher-level screen located at a higher-level hierarchy relative to the operation screen corresponding to the instruction keyword (the screen displayed in para. 0071 and the print setting screens further noted in para. 0093 may obviously correspond to said first data further associating obviously said instruction keyword with information on a higher-level screen such currently displayed setting screen located at a higher-level hierarchy relative to the photo operation screen corresponding to said instruction keyword).
    However, Fukumoto in view of Bang are silent regarding the generating of the command includes, when a plurality of instruction keywords are included in the voice, generating the first command for instructing the operating panel to display the higher-level screen common to the plurality of instruction keywords.  
    Nakajima further teaches in at least para. 0010 when a plurality of candidates screens exist based on users on a number of uncertainty requests, the system may select on behalf of the user and detected request a relevant screen displaying the operating panel a hierarchical screen which obviously be higher-level screen common to the plurality of instruction keywords. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto in view of Bang, and further in view of Nakajima to include said generating of the command includes, when a plurality of instruction keywords are included in the voice, generating the first command for instructing the operating panel to display the higher-level screen common to the plurality of instruction keywords, as discussed above, as Fukumoto in view of Bang, and further in view of Nakajima are in the same field of endeavor of receiving user voice instruction for executing a specific process, where a specific command is generated based on the voice instruction of the prior arts of Fukumoto, Bang, and Nakajima which translate in a case for retrieving a specific requested display screen instructed by the voice instruction, Nakajima complements Fukumoto in view of Bang, in a case the user request being so uncertain or ambiguous covers or reads on a plurality of candidates screens for the operation screen corresponding to the voice instruction keyword, said controller in turn would select a relevant or likely common operation screen from among the candidates screens which obviously maybe one of a higher or lower hierarchical order compared to the presently displayed screen wherein reduce uncertainty or ambiguity as to the specifics of the displayed screens and may further reduce a number of unnecessary executions on the operation panel, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 6 (according to claim 2), Fukumoto in view of Bang are silent regarding wherein when there are a plurality of candidates for the operation screen corresponding to the instruction keyword included in the voice, the controller prompts the user to select one operation screen from among the candidates for the operation screen on the operating panel.  
    Nakajima further teaches in at least Fig. 21 when there are a plurality of candidates for the operation screen corresponding to the instruction keyword, the controller prompts the user to select one operation screen from among likely candidates for the operation screen on the operating panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto in view of Bang, and further in view of Nakajima to include wherein when there are a plurality of candidates for the operation screen corresponding to the instruction keyword included in the voice, the controller prompts the user to select one operation screen from among the candidates for the operation screen on the operating panel, as discussed above, as Fukumoto in view of Bang, and further in view of Nakajima are in the same field of endeavor of receiving user voice instruction for executing a specific process, where a specific command is generated based on the voice instruction as a case exists when requested screen data cannot be obtained or not supported, the system provides a prompt to the user to select a selection process, Nakajima complements Fukumoto in view of Bang, in a case the user request being so uncertain or ambiguous covers or reads on a plurality of candidates screens for the operation screen corresponding to the voice instruction keyword, said controller in turn would select a relevant or likely common operation screen from among the candidates screens which obviously maybe one of a higher or lower hierarchical order compared to the presently displayed screen wherein reduce uncertainty or ambiguity as to the specifics of the displayed screens and may further reduce a number of unnecessary executions on the operation panel, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 7 (according to claim 6), Fukumoto further implies wherein, when the one operation screen is selected on the operating panel, the controller stores, in association withAmendment and ReplyAttorney Docket No. 1009683-001191Application No. 16/919,703 Page 4one another, the instruction keyword included in the voice, the identification number of the one operation screen, and user information (at least para. 0093 teaches the selection and acquisition of a user accepted print setting screen in a case where certain relevant print settings were not included in the voice commands, by the controller which understoodly capably store, in association withAmendment and ReplyAttorney Docket No. 1009683-001191Application No. 16/919,703 Page 4one another, said instruction keyword included in the voice, the identification number of the one operation screen, and user information).

     Regarding claim 8 (according to claim 2), Fukumoto in view of Bang are silent regarding wherein the generating of the command includes generating the first command by referring to the first data when the process corresponding to the instruction keyword is a specific process, even when the instruction keyword included in the voice is included in the second data.  
     Nakajima further teaches a case in para. 0165 and 0167 of generating first likely intended or candidate menus or screens even when instruction screen keyword may obviously be included in request second data or the like, said device obviously further implied in para. 0165, and 0167 of generating said command by obviously referring to predetermined first likely data when said process corresponding to the instruction keyword is obviously a specific process including screens hierarchical orders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto in view of Bang, and further in view of Nakajima to include said generating of the command includes generating the first command by referring to the first data when the process corresponding to the instruction keyword is a specific process, even when the instruction keyword included in the voice is included in the second data, as discussed above, as Fukumoto in view of Bang, and further in view of Nakajima are in the same field of endeavor of receiving user voice instruction for executing a specific process, where a specific command is generated based on the voice instruction as a case exists when requested screen data cannot be obtained or not supported, the system provides a prompt to the user to select a selection process, Nakajima complements Fukumoto in view of Bang, in a case the user request being so uncertain or ambiguous covers or reads on a plurality of candidates screens for the operation screen corresponding to the voice instruction keyword, said controller in turn would select a relevant or likely common operation screen from among the candidates screens which obviously maybe one of a higher or lower hierarchical order compared to the presently displayed screen wherein reduce uncertainty or ambiguity as to the specifics of the displayed screens and may further reduce a number of unnecessary executions on the operation panel, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 9 (according to claim 8), Fukumoto further teaches wherein the second data further associates the instruction keyword with information on a hierarchy level of the operation screen corresponding to the instruction keyword (one skill in the art would appreciate in at least para. 0093, the system is adapted for receiving on the prompted screen, user accepted instruction which is obviously associate with instruction keyword with information on the print setting screen indicating a hierarchy level of the initial operation screen corresponding to the instruction keyword); and the specific process is a process such that the hierarchy level of the operation screen for instructing execution of the specific process is equal to or deeper than a predetermined hierarchy level (said simple print process corresponding to para. 0093-0094 displaying further the associated print setting screens understood as a process such that the hierarchy level of the operation screen for instructing execution of said specific process is equal to or deeper than an understood predetermined hierarchy level).

Claim Standings
Claims 10-13 remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or properly incorporated in the above independent claims and including any intervening claims.
Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        08/17/2022